DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 were originally presented having a filing dated of 9 April 2020.

Information Disclosure Statement
The information disclosure statements (IDSs), submitted on 23 June 2020
and 20 October 2021, comply with 37 C.F.R. 1.197. Accordingly, the IDSs have been considered by the Examiner. Initialed copies of the Form 1449 are enclosed herewith.

Drawings
The drawings, filed 9 April 2020, are accepted by the Examiner.

Claim Objections
Claims 5 and 14, are objected to because they recite the limitation “wherein a control objective to smoothly change lanes to a target lane is processed to compute control constraints that conform to the control objective”.  This recitation is unclear and appears circular in that a control objective is processed to compute control constraints that conform to that control objective.  Examiner suggests that the claim be amended to avoid the circularity.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
Claims 1-8, 10-17, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter. According to the guidelines, a claim is directed to non-statutory subject matter if:
•	STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
•	STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
o	STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
o	STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
o	STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?

STEP 1: Do claims 1, 10 and 19 fall within one of the statutory categories?  Yes, because claims 1, 10 and 19 are directed toward a method and system which falls within one of the statutory categories.
STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, claims 1, 10 and 19 are directed to an abstract idea.
With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
1.	Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
2.	Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
3.	Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
As per claims 1 and 19 the methods are a mental process that can be performed in the mind, and a mathematical concept, and thus, an abstract idea.  As per claim 10 the system is a mental process that can be performed in the mind, 
“receiving vehicle dynamic data … ,“
“receiving environmental data … , “
“analyz[ing] vehicle dynamic data… ,” 
analyz[ing] the environmental data … ,” 
“predict[ing] future states of the ego vehicle … “ and 
predict[ing] interactive motions of surrounding vehicles … .“  These recitations merely consist of: receiving vehicle speed, direction, and location, speed and trajectory of surrounding vehicles; analyzing the vehicle, speed, direction and location, speed and trajectory of surrounding vehicles; and predicting the future path of the vehicle, and the paths of the surrounding vehicles and objects.  This is equivalent to a person, driving the vehicle, observing the driven vehicle speed and direction and observing the location, speed and direction of the vehicles and objects around the driven vehicle, and mentally predicting the path of the driven vehicle and the path of the surrounding vehicles to prevent collisions.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person, observing the vehicle speed, direction, and location, speed and trajectory of surrounding vehicles and; mentally analyzing the vehicle, speed, direction and location, speed and trajectory of surrounding vehicles can mentally predict the future path of the vehicle, and the paths of the surrounding vehicles and objects.  The mere nominal recitations that the vehicle dynamic data is analyzed at the “controller that includes an analyzer … ,” and that the environmental data is analyzed at the “controller that includes … a recurrent neural network … ,” does not take the limitation out of the mental process grouping. 
Further, claims 1, 10 and 19 recite the mathematical concept of “executing a heuristic algorithm that sequentially evaluates the future states of the vehicle  … .“  Examiner also notes, under MPEP 2106.04(a)(2)(I)(A), courts consider mathematical concepts, mathematical relationships, mathematical formulas or equations, and mathematical calculations, to be abstract ideas. Gottschalk v. Benson, 409 U.S. 63, 65, 175 USPQ2d 673, 674 (1972); a mathematical formula for calculating an alarm limit, Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ2d 193, 195 (1978); the Arrhenius equation, Diamond v. Diehr, 450 U.S. 175, 191, 209 USPQ 1, 15 (1981); and a mathematical formula for hedging, Bilski v. Kappos, 561 U.S. 593, 611, 95 USPQ 2d 1001, 1004 (2010).  Courts also note that the  mathematical concept need not be expressed in In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018) (holding that claims to a ‘‘series of mathematical calculations based on selected information’’ are directed to abstract ideas); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014) (holding that claims to a ‘‘process of organizing information through mathematical correlations’’ are directed to an abstract idea); and Bancorp Servs., LLC v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1280, 103 USPQ2d 1425, 1434 (Fed. Cir. 2012) (identifying the concept of ‘‘managing a stable value protected life insurance policy by performing calculations and manipulating the results’’ as an abstract idea).  As such, the recitation “executing a heuristic algorithm … ” are words used in the claim that operate on data to solve the problem.  This recitation serves the same purpose as a formula, and thus is an abstract idea.
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claim does not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that 
•	an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
•	an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
•	an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
•	an additional element effects a transformation or reduction of a particular article to a different state or thing; and
•	an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
•	an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 

•	an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claims 1, 10 and 19 do not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into practical application.   Claims 1, 10 and 19 include the additional elements “controller that includes an analyzer …”, and “controller that includes … a recurrent neural network …”.  These elements are not sufficient to amount to significantly more than the judicial exception because they fail to integrate the exception into practical application.  The mere inclusion of instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea is indicative that the judicial exception has not been integrated into a practical application.  In the instant case, the system analyzes the vehicle dynamic data by “a controller that includes an analyzer … ”, and analyzes the environmental data by “a controller that includes … a recurrent neural network …” i.e. via computers.  Thus, it is clear that the abstract idea is merely implemented on a computer, which is indicative of the abstract idea having not been integrated in the practical application.  The “analyzer,” and the “recurrent neural network”  merely describes how to generally “apply” the otherwise metal judgements in a generic or general purpose computing environment.  The analyzer, and the recurrent neural network are recited at a high level of generality and merely automate the prediction of the future state of the vehicle and the interactive motions of surrounding vehicles.

With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
•	adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
•	simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Claims 1, 10 and 19 do not recite any specific limitation or combination of limitations that are well-understood, routine, conventional (WURC) activity in the field.  Receiving data is fundamental, i.e. WURC, activities performed by processors such as the controller and analyzer recited in claims 1, 10 and 19.  Further, applicant’s specification does not provide any indication that the receiving activity of the system is performed using anything other than a conventional computer.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  
Thus, since claims 1, 10 and 19 are: (a) directed toward an abstract idea; (b) do not recite additional elements that integrate the judicial exception into practical application; and (c) do not recite additional elements that amount to significantly more than the judicial exception, it is clear that claims 1, 10 and 19 are directed to non-statutory subject matter.
As per claim 2, recites the additional element:
wherein receiving vehicle dynamic data includes analyzing the vehicle dynamic data that is associated with a plurality of ego vehicle dynamic parameters and electronically packaging the vehicle dynamic data in a form of a current state of the ego vehicle.  
This additional element fails to integrate the exception into a practical application nor does it amount to significantly more than the judicial exception.  In particular, “analyzing the vehicle dynamic data … “ and “electronically packaging the vehicle dynamic data … “ adds insignificant extra solution activity to the judicial exception, per MPEP 2106.05(g), because it characterizes pre-solution activity, such as an individual observing and noting the position, direction and speed of the vehicle as they are driving.  
As per claim 3, recites the additional elements:
wherein receiving the environment data includes receiving image data and LiDAR data associated with the surrounding environment of the ego vehicle, wherein the image data and the LiDAR data are aggregated and position coordinates associated with positions of the surrounding vehicles are determined.
These additional elements further limit the abstract idea without integrating the abstract idea into a practical application or significantly more.  In particular, the element “receiving image data and LiDAR data ….” adds insignificant extra solution activity to the judicial exception, per MPEP 2106.05(g), because it characterizes pre-solution activity, such as an individual obtaining the position of the vehicle and the positions of surrounding vehicles.  
As per claim 4, recites the additional elements:
wherein utilizing the controller includes inputting the current state to the analyzer to analyze the vehicle dynamic data,
wherein the analyzer is configured to use model predictive control and uses a non-linear bicycle kinematics model to predict the future states of the ego vehicle based on the vehicle dynamic data,
wherein the future states of the ego vehicle include a future predicted position of a center point of the ego vehicle.
These additional elements further limit the abstract idea without integrating the abstract idea into a practical application or significantly more.  In particular, “inputting the current state … ,“ “us[ing] model predictive control … “  adds insignificant extra solution activity to the judicial exception, per MPEP 2106.05(g), because it characterizes pre-solution activity, such as an individual observing the current state and formulating a prediction of the future state of the vehicle.  
As per claim 5, recites the additional element:
wherein utilizing the controller includes inputting the position data to the recurrent neural network to analyze the environment data, … is processed to compute control constraints that conform to the control objective.
In particular, “inputting the position data … “ and “processed to compute … “ adds insignificant extra solution activity to the judicial exception, per MPEP 2106.05(g), because it characterizes pre-solution activity, such as an individual observing the current position of the vehicle, and preparing to apply the brakes or change lanes.  
Claim 5 further recites the abstract idea wherein a control objective to smoothly change lanes to a target lane. This limitation represents a concept performed in the human mind (including an observation, judgement and opinion) and therefore does not serve to integrate the judicial exception into a practical application nor does it amount to significantly more than the judicial exception. 
As per claim 6, recites the additional element wherein the control constraints include minimum distance thresholds that are associated with a minimum distance between the ego vehicle and the surrounding vehicles that is allowed to ensure that the ego vehicle does not come less than a threshold distance of the surrounding vehicles and a path of the ego vehicle does not overlap with paths of the surrounding vehicles.
This additional element fails to integrate the exception into a practical application nor does it amount to significantly more than the judicial exception.
As per claim 7, recites the additional elements:
wherein the recurrent neural network is configured as a trained social generative adversarial network that pools motion states of the surrounding vehicles to evaluate their interactions,
wherein multiple trajectories of each of the surrounding vehicles that are socially interactive with each other are predicted and a sequence of positions of each of the surrounding vehicles over a prediction time horizon is outputted.
These additional elements fail to integrate the exception into a practical application nor do they amount to significantly more than the judicial exception.
As per claim 8, recites the additional elements:
wherein executing the heuristic algorithm includes processing control candidates based on the states of the ego vehicle and the sequence of positions of each of the surrounding vehicles over the prediction time horizon,
wherein the heuristic algorithm is executed to generate control candidates that include perspective vehicle dynamic parameters associated with a potential control of the ego vehicle during a lane change maneuver
These additional elements fail to integrate the exception into a practical application nor do they amount to significantly more than the judicial exception.
As per claim 11, recites the additional element:
wherein receiving vehicle dynamic data includes analyzing the vehicle dynamic data that is associated with a plurality of ego vehicle dynamic parameters and electronically packaging the vehicle dynamic data in a form of a current state of the ego vehicle.  
analyzing the vehicle dynamic data … “ and “electronically packaging the vehicle dynamic data … “ adds insignificant extra solution activity to the judicial exception, per MPEP 2106.05(g), because it characterizes pre-solution activity, such as an individual observing and noting the position, direction and speed of the vehicle as they are driving.  
As per claim 12, recites the additional elements:
wherein receiving the environment data includes receiving image data and LiDAR data associated with the surrounding environment of the ego vehicle, wherein the image data and the LiDAR data are aggregated and position coordinates associated with positions of the surrounding vehicles are determined.
These additional elements further limit the abstract idea without integrating the abstract idea into a practical application or significantly more.  In particular, the element “receiving image data and LiDAR data ….” adds insignificant extra solution activity to the judicial exception, per MPEP 2106.05(g), because it characterizes pre-solution activity, such as an individual obtaining the position of the vehicle and the positions of surrounding vehicles.  
As per claim 13, recites the additional elements:
wherein utilizing the controller includes inputting the current state to the analyzer to analyze the vehicle dynamic data,
wherein the analyzer is configured to use model predictive control and uses a non-linear bicycle kinematics model to predict the future states of the ego vehicle based on the vehicle dynamic data,
wherein the future states of the ego vehicle include a future predicted position of a center point of the ego vehicle.
These additional elements further limit the abstract idea without integrating the abstract idea into a practical application or significantly more.  In particular, “inputting the current state … ,“ “us[ing] model predictive control … “  adds insignificant extra solution activity to the judicial exception, per MPEP 2106.05(g), because it characterizes pre-solution activity, such as an individual observing the current state and formulating a prediction of the future state of the vehicle.  
As per claim 14, recites the additional element:
wherein utilizing the controller includes inputting the position data to the recurrent neural network to analyze the environment data, … is processed to compute control constraints that conform to the control objective.
In particular, “inputting the position data … “ and “processed to compute … “ adds insignificant extra solution activity to the judicial exception, per MPEP 2106.05(g), because it characterizes pre-solution activity, such as an individual observing the current position of the vehicle, and preparing to apply the brakes or change lanes.  
Claim 14 further recites the abstract idea wherein a control objective to smoothly change lanes to a target lane. This limitation represents a concept performed in the human mind (including an observation, judgement and opinion) 
As per claim 15, recites the additional element wherein the control constraints include minimum distance thresholds that are associated with a minimum distance between the ego vehicle and the surrounding vehicles that is allowed to ensure that the ego vehicle does not come less than a threshold distance of the surrounding vehicles and a path of the ego vehicle does not overlap with paths of the surrounding vehicles.
This additional element fails to integrate the exception into a practical application nor does it amount to significantly more than the judicial exception.
As per claim 16, recites the additional elements:
wherein the recurrent neural network is configured as a trained social generative adversarial network that pools motion states of the surrounding vehicles to evaluate their interactions,
wherein multiple trajectories of each of the surrounding vehicles that are socially interactive with each other are predicted and a sequence of positions of each of the surrounding vehicles over a prediction time horizon is outputted.
These additional elements fail to integrate the exception into a practical application nor do they amount to significantly more than the judicial exception.
As per claim 17, , recites the additional elements:
wherein executing the heuristic algorithm includes processing control candidates based on the states of the ego vehicle and the sequence of positions of each of the surrounding vehicles over the prediction time horizon,
wherein the heuristic algorithm is executed to generate control candidates that include perspective vehicle dynamic parameters associated with a potential control of the ego vehicle during a lane change maneuver
These additional elements fail to integrate the exception into a practical application nor do they amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1-3, 10-12, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2019/0369637 to Shalev-Shwartz et al. (hereafter Shalev-Shwartz) in view of U.S. Patent Publication Number 2020/0010077 to Cormack et al. (hereafter Cormack).
As per claim 1, Shalev-Shwartz discloses [a] computer-implemented method for providing cooperation-aware lane change control in dense traffic comprising: receiving vehicle dynamic data associated with an ego vehicle (see at least Shalev-Shwartz, Fig. 1, showing position sensor 130; [0057] disclosing position sensor 130 may include any type of device suitable for determining a location associated with at least one component of system 100; [0058] disclosing that system 100 may include components such as a speed sensor (e.g., a speedometer) for measuring a speed of vehicle 200. System 100 may also and one or more accelerometers (either single axis or multi-axis) for measuring accelerations of vehicle 200 along one or more axes; [0122]);
receiving environment data associated with a surrounding environment of the ego vehicle (see at least Shalev-Shwartz, Fig. 1, showing image processor 190; [0063] disclosing image capture devices 122, 124, and 126 may each include any type of device suitable for capturing at least one image from an environment; [0093]; [0105]; [0158] disclosing sensing module 801, which may be implemented using processing unit 110, may handle various tasks relating to sensing of a navigational state in an environment of a host vehicle);
utilizing a controller (see at least Shalev-Shwartz, [0055] disclosing processing unit 110 may comprise various types of devices, for example, a controller, an image preprocessor, a central processing unit (CPU), support circuits, digital signal processors, integrated circuits, memory, or any other types of devices for image processing and analysis) that includes 
an analyzer to analyze the vehicle dynamic data (see at least Shalev-Shwartz, [0058] disclosing that system 100 may include components such as a speed sensor (e.g., a speedometer) for measuring a speed of vehicle 200. System 100 may also and one or more accelerometers ( either single axis or multi-axis) for measuring accelerations of vehicle 200 along one or more axes; [0122]) and
a recurrent neural network to analyze the environment data (see at least Shalev-Shwartz, [0120] - [0123]; [0222] disclosing the parameters of all nodes in this chain may be shared (similar to Recurrent Neural Networks); [0280] disclosing that Second, a full trajectory of the agent may be modeled using a recurrent neural network, where unexplained factors are modeled as (additive) input nodes; [0292]),
wherein the analyzer is configured to predict future states of the ego vehicle and the recurrent neural network is configured to predict interactive motions of surrounding vehicles located within the surrounding environment of the ego vehicle (see at least Shalev-Shwartz, [0052] disclosing the current system may determine a state ...; [0089];  [0158] disclosing that sensing, which may include data from cameras and/or any other available sensors, along with map information, may be collected, analyzed, and formulated into a "sensed state," describing information extracted from a scene in the environment of the host vehicle. Supervised machine  executing a heuristic algorithm that sequentially evaluates the future states of the ego vehicle and the predicted interactive motions of the surrounding vehicles to promote the cooperation-aware lane change control in the dense traffic.
However, Cormack discloses this limitation (see at least Cormack, [0031]; [0071] disclosing that the proactive safety system 1020 may be a heuristic-based system. For instance, the system may determine N different combinations of paths/orientations and may select one based on information provided by the AV sensors or modeling modules (e.g., environment modeling module 1016)).
Shalev-Shwartz and Cormack are analogous art to claim 1, because they are in the same field of navigating autonomous vehicles around obstacles.  Shalev-Shwartz is directed to an autonomous vehicle navigation system that identifies state information associated with the autonomous vehicle, selects potential trajectories, determines navigational action based on the potential trajectories and adjusts a navigational actuator to implement the navigational action (see at least Shalev-Shwartz, [0005]). Cormack is directed to an autonomous vehicle system that determines that a collision between itself and other object is imminent based on data obtained from sensors attached to the vehicle (see Cormack, Abstract).
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have 
As per claim 2, Shalev-Shwartz further discloses the limitations:
wherein receiving vehicle dynamic data includes analyzing the vehicle dynamic data that is associated with a plurality of ego vehicle dynamic parameters (see at least Shalev-Shwartz, [0057]; [0058]) and
electronically packaging the vehicle dynamic data in a form of a current state of the ego vehicle (see at least Shalev-Shwartz, [0237] disclosing that sensing module 801 may be responsible for collecting and outputting the image information collected from the cameras and providing that information, in the form of an identified navigational state, to driving policy module 803, which may constitute a trained navigational system that has been trained through machine learning techniques, such as supervised learning, reinforcement learning, etc.).
As per claim 3, Shalev-Shwartz further discloses the limitations:
wherein receiving the environment data includes receiving image data and LiDAR data associated with the surrounding environment of the ego vehicle (see at 
wherein the image data and the LiDAR data are aggregated and position coordinates associated with positions of the surrounding vehicles are determined (see at least Shalev-Shwartz, [0158] disclosing that inputs may include images or image streams from one or more onboard cameras, GPS position information, accelerometer outputs, user feedback, or user inputs to one or more user interface devices, radar, lidar, etc.  Sensing, which may include data from cameras and/or any other available sensors, along with map information, may be collected, analyzed, and formulated into a "sensed state," describing information extracted from a scene in the environment of the host vehicle.).
As per claim 10, Shalev-Shwartz discloses [a] system for providing cooperation-aware lane change control in dense traffic comprising: a memory storing instructions (see at least Shalev-Shwartz, [0049] disclosing that system 100 may include a processing unit 110, an image acquisition unit 120, a position sensor 130, one or more memory units 140, 150) 
when executed by a processor (see at least Shalev-Shwartz, [0055] disclosing that processing unit 110 may comprise various types of devices for example a controller, an image preprocessor, a central processing unit (CPU), support circuits, digital signal processors, integrated circuits, memory, or any other types of devices for image processing and analysis) cause the processor to: 
receive vehicle dynamic data associated with an ego vehicle (see at least Shalev-Shwartz, Fig. 1, showing position sensor 130; [0057] disclosing position 
receive environment data associated with a surrounding environment of the ego vehicle (see at least Shalev-Shwartz, Fig. 1, showing image processor 190; [0063] disclosing image capture devices 122, 124, and 126 may each include any type of device suitable for capturing at least one image from an environment; [0093]; [0105]; [0158] disclosing sensing module 801, which may be implemented using processing unit 110, may handle various tasks relating to sensing of a navigational state in an environment of a host vehicle);
utilize a controller that includes  an analyzer to analyze the vehicle dynamic data and (see at least Shalev-Shwartz, [0055] disclosing processing unit 110 may comprise various types of devices, for example, a controller, an image preprocessor, a central processing unit (CPU), support circuits, digital signal processors, integrated circuits, memory, or any other types of devices for image processing and analysis)
an analyzer to analyze the vehicle dynamic data (see at least Shalev-Shwartz, [0058] disclosing that system 100 may include components such as a speed sensor (e.g., a speedometer) for measuring a speed of vehicle 200. System 100 may also and one or more accelerometers ( either single axis or multi-axis) for measuring accelerations of vehicle 200 along one or more axes; [0122]) and
a recurrent neural network to analyze the environment data (see at least Shalev-Shwartz, [0120] - [0123]; [0222] disclosing the parameters of all nodes in this chain may be shared (similar to Recurrent Neural Networks); [0280] disclosing that Second, a full trajectory of the agent may be modeled using a recurrent neural network, where unexplained factors are modeled as (additive) input nodes; [0292]),
wherein the analyzer is configured to predict future states of the ego vehicle and the recurrent neural network is configured to predict interactive motions of surrounding vehicles located within the surrounding environment of the ego vehicle (see at least Shalev-Shwartz, [0052] disclosing the current system may determine a state ...; [0089];  [0158] disclosing that sensing, which may include data from cameras and/or any other available sensors, along with map information, may be collected, analyzed, and formulated into a "sensed state," describing information extracted from a scene in the environment of the host vehicle. Supervised machine learning may be implemented in order to produce a sensing state output based on sensed data provided to sensing module 801; [0191]; [0239]; [0280] disclosing that a full trajectory of the agent may be modeled using a recurrent neural network, where unexplained factors are modeled as (additive) input nodes).  But Shalev-Shwartz does not explicitly disclose the limitation 
execute a heuristic algorithm that sequentially evaluates the future states of the ego vehicle and the predicted interactive motions of the surrounding vehicles to promote the cooperation-aware lane change control in the dense traffic.
However, Cormack discloses this limitation (see at least Cormack, [0031]; [0071] disclosing that the proactive safety system 1020 may be a heuristic-based 
Shalev-Shwartz and Cormack are analogous art to claim 10, because they are in the same field of navigating autonomous vehicles around obstacles.  Shalev-Shwartz is directed to an autonomous vehicle navigation system that identifies state information associated with the autonomous vehicle, selects potential trajectories, determines navigational action based on the potential trajectories and adjusts a navigational actuator to implement the navigational action (see at least Shalev-Shwartz, [0005]). Cormack is directed to an autonomous vehicle system that determines that a collision between itself and other object is imminent based on data obtained from sensors attached to the vehicle (see Cormack, Abstract).
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous vehicle navigation system that receives vehicle dynamic data and environmental data, analyzes the vehicle dynamic data and environmental data, and predicts future states of the vehicle and interactive motions of the surrounding vehicles, as disclosed in Shalev-Shwartz, to provide the benefit of executing a heuristic algorithm that sequentially evaluates the future states of the vehicle and the predicted interactive motions of the surrounding vehicles to promote the cooperation-aware lane change control in the dense traffic, as disclosed in Cormack.  Doing so would provide the benefit of detecting whether an accident is imminent and the capability to initiate accident avoidance routines (see at least Cormack, [0075]).  
As per claim 11, Shalev-Shwartz further discloses the limitations:
wherein receiving vehicle dynamic data includes analyzing the vehicle dynamic data that is associated with a plurality of ego vehicle dynamic parameters (see at least Shalev-Shwartz, [0057]; [0058]) and 
electronically packaging the vehicle dynamic data in a form of a current state of the ego vehicle (see at least Shalev-Shwartz, [0237] disclosing that sensing module 801 may be responsible for collecting and outputting the image information collected from the cameras and providing that information, in the form of an identified navigational state, to driving policy module 803, which may constitute a trained navigational system that has been trained through machine learning techniques, such as supervised learning, reinforcement learning, etc.).
As per claim 12, Shalev-Shwartz further discloses the limitations:
wherein receiving the environment data includes receiving image data and LiDAR data associated with the surrounding environment of the ego vehicle (see at least Shalev-Shwartz, [0119] disclosing that processing unit 110 may combine information from a set of images with additional sensory information (e.g., information from radar, lidar, etc.) to perform the monocular image analysis),
wherein the image data and the LiDAR data are aggregated and position coordinates associated with positions of the surrounding vehicles are determined (see at least Shalev-Shwartz, [0158] disclosing that inputs may include images or image streams from one or more onboard cameras, GPS position information, accelerometer outputs, user feedback, or user inputs to one or more user interface devices, radar, lidar, etc.  Sensing, which may include data from cameras and/or any other available sensors, along with map information, may be collected, 
As per claim 19, Shalev-Shwartz discloses [a] non-transitory computer readable storage medium storing instructions (see at least Shalev-Shwartz, [0053] disclosing that the device is configured to perform certain functions that may include programming of computer executable instructions and making those instructions available to the processing device for execution during operation
of the processing device) that when executed by a computer, which includes a processor (see at least Shalev-Shwartz, [0055] disclosing that processing unit 110 may comprise various types of devices for example a controller, an image preprocessor, a central processing unit (CPU), support circuits, digital signal processors, integrated circuits, memory, or any other types of devices for image processing and analysis) perform a method, the method comprising:
receive vehicle dynamic data associated with an ego vehicle (see at least Shalev-Shwartz, Fig. 1, showing position sensor 130; [0057] disclosing position sensor 130 may include any type of device suitable for determining a location associated with at least one component of system 100; [0058] disclosing that system 100 may include components such as a speed sensor (e.g., a speedometer) for measuring a speed of vehicle 200. System 100 may also and one or more accelerometers ( either single axis or multi-axis) for measuring accelerations of vehicle 200 along one or more axes; [0122]);
receive environment data associated with a surrounding environment of the ego vehicle (see at least Shalev-Shwartz, Fig. 1, showing image processor 190; [0063] disclosing image capture devices 122, 124, and 126 may each include any 
utilize a controller that includes  an analyzer to analyze the vehicle dynamic data and (see at least Shalev-Shwartz, [0055] disclosing processing unit 110 may comprise various types of devices, for example, a controller, an image preprocessor, a central processing unit (CPU), support circuits, digital signal processors, integrated circuits, memory, or any other types of devices for image processing and analysis)
an analyzer to analyze the vehicle dynamic data (see at least Shalev-Shwartz, [0058] disclosing that system 100 may include components such as a speed sensor (e.g., a speedometer) for measuring a speed of vehicle 200. System 100 may also and one or more accelerometers ( either single axis or multi-axis) for measuring accelerations of vehicle 200 along one or more axes; [0122]) and
a recurrent neural network to analyze the environment data (see at least Shalev-Shwartz, [0120] - [0123]; [0222] disclosing the parameters of all nodes in this chain may be shared (similar to Recurrent Neural Networks); [0280] disclosing that Second, a full trajectory of the agent may be modeled using a recurrent neural network, where unexplained factors are modeled as (additive) input nodes; [0292]),
wherein the analyzer is configured to predict future states of the ego vehicle and the recurrent neural network is configured to predict interactive motions of surrounding vehicles located within the surrounding environment of the ego vehicle 
execute a heuristic algorithm that sequentially evaluates the future states of the ego vehicle and the predicted interactive motions of the surrounding vehicles to promote the cooperation-aware lane change control in the dense traffic.
However, Cormack discloses this limitation (see at least Cormack, [0031]; [0071] disclosing that the proactive safety system 1020 may be a heuristic-based system. For instance, the system may determine N different combinations of paths/orientations and may select one based on information provided by the AV sensors or modeling modules (e.g., environment modeling module 1016)).
Shalev-Shwartz and Cormack are analogous art to claim 19, because they are in the same field of navigating autonomous vehicles around obstacles.  Shalev-Shwartz is directed to an autonomous vehicle navigation system that identifies state information associated with the autonomous vehicle, selects potential trajectories, determines navigational action based on the potential trajectories and adjusts a navigational actuator to implement the navigational action (see at least 
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous vehicle navigation system that receives vehicle dynamic data and environmental data, analyzes the vehicle dynamic data and environmental data, and predicts future states of the vehicle and interactive motions of the surrounding vehicles, as disclosed in Shalev-Shwartz, to provide the benefit of executing a heuristic algorithm that sequentially evaluates the future states of the vehicle and the predicted interactive motions of the surrounding vehicles to promote the cooperation-aware lane change control in the dense traffic, as disclosed in Cormack.  Doing so would provide the benefit of detecting whether an accident is imminent and the capability to initiate accident avoidance routines (see at least Cormack, [0075]).  
As per claim 20, Shalev-Shwartz discloses all of the limitations of claim 19, as discussed above.  Shalev-Shwartz further discloses the limitation: wherein executing the heuristic algorithm includes processing control candidates based on states of the ego vehicle and a sequence of positions of each of the surrounding vehicles over a prediction time horizon (see at least Shalev-Shwartz, [0055] disclosing  a vehicle state can include the autonomous vehicle's current location (also referred to as position); current speed (also referred to as velocity); current acceleration, current heading; current orientation; and/or other state information.; [0076] disclosing that the perception system 110 can receive sensor data from the 
Cormack discloses the following limitations:
wherein the heuristic algorithm is executed to generate control candidates that include perspective vehicle dynamic parameters associated with a potential control of the ego vehicle during a lane change maneuver (see at least Cormack, [0071] disclosing proactive safety system 1020 may be a heuristic-based system; [0078] disclosing that based on the probable path information, the determined vehicle orientation, and plans for active and passive safety mechanisms, the vehicle may then select an optimal path to follow until it comes to a rest. This may include autonomously controlling actuators of the vehicle to direct the vehicle toward/along the path selected at 1124, which may include overriding actual actuator inputs (e.g., from a driver of the vehicle)), and
wherein at least one control candidate of the control candidates is utilized by the controller to output autonomous control parameters that are executed to operably control the ego vehicle to smoothly change lanes to a target lane to promote the cooperation-aware lane change control in the dense traffic (see at least Cormack, [0183] disclosing driving the input to driving policy module 803 is a sensed state, and the output is a set of desires (optionally, together with a set of card constraints) that derive a trajectory as a solution of an optimization problem; and [0186] disclosing there may also be a desire to navigate smoothly).
Claims 4, 5, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shalev-Shwartz and Cormack as applied to claims 3 and 12 above, and further in view of U.S. Patent Publication Number 2010/0057361 to Caveney et al. (hereafter Caveney).
As per claim 4, the combination of Shalev-Shwartz and Cormack discloses all of the limitations of claim 3, as disclosed above.  Shalev-Shwartz further discloses the limitation wherein utilizing the controller includes inputting the current state to the analyzer to analyze the vehicle dynamic data (see at least Shalev-Shwartz, [0163] disclosing that training  the system using reinforcement learning may involve learning a driving policy in order to map from sensed states to navigational actions. Working in discrete time intervals, at time t, the current state may be observed, and the policy may be applied to obtain a desired action.).  But neither Shalev-Shwartz nor Cormack explicitly disclose the limitations:
wherein the analyzer is configured to use model predictive control and uses a non-linear bicycle kinematics model to predict the future states of the ego vehicle based on the vehicle dynamic data,
wherein the future states of the ego vehicle include a future predicted position of a center point of the ego vehicle.
However, Caveney discloses the limitation “analyzer is configured to use … non-linear bicycle kinematics model … “ (see at least Caveney, [0005] disclosing the classical bicycle model, and [0031] disclosing the equations; [0041] disclosing that the vehicle state microprocessor 211 outputs the predicted future states of Vehicles A, B, D, E, and F to collision detection and avoidance microprocessor 213).  Caveney further discloses the limitation “ … predicted position of a center point … “ (see at least Caveney, [0031] The CB model includes as vehicle parameters the mass M, yaw inertia JZ, and the perpendicular distances from the front and rear 
Shalev-Shwartz, Cormack and Caveney are analogous art to claim 4, because they are in the same field of navigating autonomous vehicles around obstacles.  Shalev-Shwartz is directed to an autonomous vehicle navigation system that identifies state information associated with the autonomous vehicle, selects potential trajectories, determines navigational action based on the potential trajectories and adjusts a navigational actuator to implement the navigational action (see at least Shalev-Shwartz, [005]). Cormack is directed to an autonomous vehicle system that determines that a collision between itself and other object is imminent based on data obtained from sensors attached to the vehicle (see Cormack, Abstract).  Caveney is directed to a method and system for predicting a future state of a vehicle (see Caveney, Abstract).
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous vehicle navigation system that receives vehicle dynamic data and environmental data, analyzes the vehicle dynamic data and environmental data, and predicts future states of the vehicle and interactive motions of the surrounding vehicles, as disclosed in combination of Shalev-Shwartz and Cormack, to provide the benefit of using a non-linear bicycle kinematics control model to predict future states of the center point of vehicle, as disclosed in Caveney.  Doing so would provide the benefit of improving computational speed to predict future states of the vehicle to detect and avoid collisions (see at least Caveney, [0014]).
As per claim 5, the combination of Shalev-Shwartz, Cormack and Caveney disclose all of the limitations of claim 4, as discussed above.  Shalev-Shwartz further discloses the limitations:
wherein utilizing the controller includes inputting the position data to the recurrent neural network to analyze the environment data (see at least Shalev-Shwartz, [0341] disclosing that using the sensor information coupled with the captured images, the navigational processor(s) may analyze at least one of the captured plurality of images to identify navigational state information associated with the host vehicle),
wherein a control objective to smoothly change lanes to a target lane is processed to compute control constraints that conform to the control objective (see at least Shalev-Shwartz, [0302] disclosing that the policy may forego any penalties, which may allow the host vehicle some slack in navigation - a characteristic that may be important in achieving a smooth drive).
As per claim 13, the combination of Shalev-Shwartz and Cormack discloses all of the limitations of claim 12, as disclosed above.  Shalev-Shwartz further discloses the limitation wherein utilizing the controller includes inputting the current state to the analyzer to analyze the vehicle dynamic data (see at least Shalev-Shwartz, [0163] disclosing that training the system using reinforcement learning may involve learning a driving policy in order to map from sensed states to navigational actions. Working in discrete time intervals, at time t, the current state may be observed, and the policy may be applied to obtain a desired action.).  But neither Shalev-Shwartz nor Cormack explicitly disclose the limitations:
wherein the analyzer is configured to use model predictive control and uses a non-linear bicycle kinematics model to predict the future states of the ego vehicle based on the vehicle dynamic data,
wherein the future states of the ego vehicle include a future predicted position of a center point of the ego vehicle.
However, Caveney discloses the limitation “analyzer is configured to use … non-linear bicycle kinematics model … “ (see at least Caveney, [0005] disclosing the classical bicycle model, and [0031] disclosing the equations; [0041] disclosing that the vehicle state microprocessor 211 outputs the predicted future states of Vehicles A, B, D, E, and F to collision detection and avoidance microprocessor 213).  Caveney further discloses the limitation “ … predicted position of a center point … “ (see at least Caveney, [0031] The CB model includes as vehicle parameters the mass M, yaw inertia JZ, and the perpendicular distances from the front and rear axles to the vehicles center of gravity, a and b, respectively. Thus a+b is the wheelbase of the vehicle).
Shalev-Shwartz, Cormack and Caveney are analogous art to claim 13, because they are in the same field of navigating autonomous vehicles around obstacles.  Shalev-Shwartz is directed to an autonomous vehicle navigation system that identifies state information associated with the autonomous vehicle, selects potential trajectories, determines navigational action based on the potential trajectories and adjusts a navigational actuator to implement the navigational action (see at least Shalev-Shwartz, [005]). Cormack is directed to an autonomous vehicle system that determines that a collision between itself and other object is imminent based on data obtained from sensors attached to the vehicle (see 
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous vehicle navigation system that receives vehicle dynamic data and environmental data, analyzes the vehicle dynamic data and environmental data, and predicts future states of the vehicle and interactive motions of the surrounding vehicles, as disclosed in combination of Shalev-Shwartz and Cormack, to provide the benefit of using a non-linear bicycle kinematics control model to predict future states of the center point of vehicle, as disclosed in Caveney. Doing so would provide the benefit of improving computational speed to predict future states of the vehicle to detect and avoid collisions (see at least Caveney, [0014]).
As per claim 14, the combination of Shalev-Shwartz, Cormack and Caveney disclose all of the limitations of claim 13, as discussed above.  Shalev-Shwartz further discloses the limitations
wherein utilizing the controller includes inputting the position data to the recurrent neural network to analyze the environment data (see at least Shalev-Shwartz, [0341] disclosing that using the sensor information coupled with the captured images, the navigational processor(s) may analyze at least one of the captured plurality of images to identify navigational state information associated with the host vehicle),
wherein a control objective to smoothly change lanes to a target lane is processed to compute control constraints that conform to the control objective (see at least Shalev-Shwartz, [0302] disclosing that the policy may forego any penalties, .
Claims 6-9 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shalev-Shwartz, Cormack and Caveney as applied to claims 5 and 14 above, and further in view of U.S. Patent Publication Number 2019/0220014 to Bradley et al. (hereafter Bradley).
As per claim 6, Shalev-Shwartz, Cormack and Caveney disclose all of the limitations of claim 5, as discussed above.  But the neither Shalev-Shwartz, Cormack nor Caveney disclose the limitation wherein the control constraints include minimum distance thresholds that are associated with a minimum distance between the ego vehicle and the surrounding vehicles that is allowed to ensure that the ego vehicle does not come less than a threshold distance of the surrounding vehicles and a path of the ego vehicle does not overlap with paths of the surrounding vehicles.
However, Bradley discloses this limitation (see at least Bradley, [0093] disclosing that priority classification for each aspect (e.g., object and/or region of interest) can be based on one or more heuristic processes. For example, one or more thresholds can be used to classify aspects based on one or more features of the aspect. For example, a minimum time duration, a minimum path, or a minimum distance to interaction with the autonomous vehicle 10 can be used to classify the objects based on how far away the objects are from the autonomous vehicle 10 or how soon the objects will likely interact with the autonomous vehicle 10).
Shalev-Shwartz, Cormack, Caveney, and Bradley are analogous art to claim 6 because they are in the same field of navigating autonomous vehicles around 
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous vehicle navigation system that receives vehicle dynamic data and environmental data, analyzes the vehicle dynamic data and environmental data, and predicts future states of the vehicle and interactive motions of the surrounding vehicles, as disclosed in combination of Shalev-Shwartz, Cormack, and Caveney to provide the benefit of control constrains including minimum distance thresholds, measured between the vehicle and surrounding vehicles, as disclosed in Bradley.  Doing so would provide the benefit of making improved maneuvers thereby enhancing passenger and vehicle safety (see at least Bradley, [0069]).
As per claim 7, Shalev-Shwartz further discloses the limitations:
wherein the recurrent neural network is configured as a trained social generative adversarial network that pools motion states of the surrounding vehicles to evaluate their interactions (see at least Shalev-Shwartz, [0280] disclosing that such an approach may also enable the learning of robust policies by incorporating adversarial elements to the environment; [0292] disclosing that a different approach may be to address the (reinforcement learning) RL problem using a recurrent neural network (RNN). In some cases, RNN may be combined with the notions of multi agents games and robustness to adversarial environments from game theory), and 
wherein multiple trajectories of each of the surrounding vehicles that are socially interactive with each other are predicted and a sequence of positions of each of the surrounding vehicles over a prediction time horizon is outputted (see at least Shalev-Shwartz, [0339] disclosing that the process for determining the target trajectory for the host vehicle may involve the generation of multiple potential target trajectories based on the detected navigational state of the host vehicle, the multiple potential target trajectories may be evaluated, and a single target trajectory for navigating the host vehicle may be selected from among the group of potential target trajectories.  Further selection, which may be performed by a trained neural network, may be based on a host of factors or considerations (e.g., compliance with one or more predetermined safety constraints, potential effects of the selected trajectory on future navigational states of the vehicle, comfort of the host vehicle passengers, acceleration levels, or many other factors)).
As per claim 8, Shalev-Shwartz further discloses the limitation:
wherein executing the heuristic algorithm includes processing control candidates based on the states of the ego vehicle and the sequence of positions of each of the surrounding vehicles over the prediction time horizon (see at least Shalev-Shwartz, [0055] disclosing  a vehicle state can include the autonomous vehicle's current location (also referred to as position); current speed (also referred to as velocity); current acceleration, current heading; current orientation; and/or other state information.; [0076] disclosing that the perception system 110 can receive sensor data from the sensor system 102 that is coupled to or otherwise included within the autonomous vehicle 10).
Cormack further discloses the limitation:
wherein executing the heuristic algorithm includes processing control candidates based on the states of the ego vehicle and the sequence of positions of each of the surrounding vehicles over the prediction time horizon (see at least Cormack, [0071] disclosing proactive safety system 1020 may be a heuristic-based system; [0078] disclosing that based on the probable path information, the determined vehicle orientation, and plans for active and passive safety mechanisms, the vehicle may then select an optimal path to follow until it comes to a rest. This may include autonomously controlling actuators of the vehicle to direct the vehicle toward/along the path selected at 1124, which may include overriding actual actuator inputs (e.g., from a driver of the vehicle)).
As per claim 9, Cormack further discloses the limitations:
wherein the control candidates are compared to the control constraints to determine control candidates that adhere to the control constraints (see at least Cormack, [0183] disclosing driving the input to driving policy module 803 is a 
wherein at least one control candidate that adheres to the control constraints is utilized by the controller to output autonomous control parameters that are executed to operably control the ego vehicle to smoothly change lanes to the target lane to promote the cooperation-aware lane change control in the dense traffic (see at least Cormack, [0185] disclosing there may also be a desire to navigate smoothly).
As per claim 15, Shalev-Shwartz, Cormack and Caveney disclose all of the limitations of claim 14, as disclosed above.  But the neither Shalev-Shwartz, Cormack nor Caveney disclose the limitation wherein the control constraints include minimum distance thresholds that are associated with a minimum distance between the ego vehicle and the surrounding vehicles that is allowed to ensure that the ego vehicle does not come less than a threshold distance of the surrounding vehicles and a path of the ego vehicle does not overlap with paths of the surrounding vehicles.
However, Bradley discloses this limitation (see at least Bradley, [0093] disclosing that priority classification for each aspect (e.g., object and/or region of interest) can be based on one or more heuristic processes. For example, one or more thresholds can be used to classify aspects based on one or more features of the aspect. For example, a minimum time duration, a minimum path, or a minimum distance to interaction with the autonomous vehicle 10 can be used to classify the 
Shalev-Shwartz, Cormack, Caveney, and Bradley are analogous art to claim 15 because they are in the same field of navigating autonomous vehicles around obstacles.  Shalev-Shwartz is directed to an autonomous vehicle navigation system that identifies state information associated with the autonomous vehicle, selects potential trajectories, determines navigational action based on the potential trajectories and adjusts a navigational actuator to implement the navigational action (see at least Shalev-Shwartz, [0005]). Cormack is directed to an autonomous vehicle system that determines that a collision between itself and other object is imminent based on data obtained from sensors attached to the vehicle (see Cormack, Abstract).  Caveney is directed to a method and system for predicting a future state of a vehicle (see Caveney, Abstract).  Bradley is directed to systems and methods for streaming processing within one or more systems of an autonomy computing system that help relay sensor data (see at least Bradley, Abstract; [0068]; and [0102]).
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous vehicle navigation system that receives vehicle dynamic data and environmental data, analyzes the vehicle dynamic data and environmental data, and predicts future states of the vehicle and interactive motions of the surrounding vehicles, as disclosed in combination of Shalev-Shwartz, Cormack, and Caveney to provide the benefit of control constrains including minimum distance thresholds, measured between the vehicle and surrounding vehicles, as disclosed in 
As per claim 16, Shalev-Shwartz further discloses the limitations
wherein the recurrent neural network is configured as a trained social generative adversarial network that pools motion states of the surrounding vehicles to evaluate their interactions (see at least Shalev-Shwartz, [0280] disclosing that such an approach may also enable the learning of robust policies by incorporating adversarial elements to the environment; [0292] disclosing that a different approach may be to address the (reinforcement learning) RL problem using a recurrent neural network (RNN). In some cases, RNN may be combined with the notions of multi agents games and robustness to adversarial environments from game theory),
wherein multiple trajectories of each of the surrounding vehicles that are socially interactive with each other are predicted and a sequence of positions of each of the surrounding vehicles over a prediction time horizon is outputted (see at least Shalev-Shwartz, [0339] disclosing that the process for determining the target trajectory for the host vehicle may involve the generation of multiple potential target trajectories based on the detected navigational state of the host vehicle, the multiple potential target trajectories may be evaluated, and a single target trajectory for navigating the host vehicle may be selected from among the group of potential target trajectories.  Further selection, which may be performed by a trained neural network, may be based on a host of factors or considerations (e.g., compliance with one or more predetermined safety constraints, potential effects of 
As per claim 17, Shalev-Shwartz further discloses the limitation:
wherein executing the heuristic algorithm includes processing control candidates based on the states of the ego vehicle and the sequence of positions of each of the surrounding vehicles over the prediction time horizon (see at least Shalev-Shwartz, [0055] disclosing a vehicle state can include the autonomous vehicle's current location (also referred to as position); current speed (also referred to as velocity); current acceleration, current heading; current orientation; and/or other state information.; [0076] disclosing that the perception system 110 can receive sensor data from the sensor system 102 that is coupled to or otherwise included within the autonomous vehicle 10).
Cormack further discloses the limitation:
wherein executing the heuristic algorithm includes processing control candidates based on the states of the ego vehicle and the sequence of positions of each of the surrounding vehicles over the prediction time horizon (see at least Cormack, [0071] disclosing proactive safety system 1020 may be a heuristic-based system; [0078] disclosing that based on the probable path information, the determined vehicle orientation, and plans for active and passive safety mechanisms, the vehicle may then select an optimal path to follow until it comes to a rest. This may include autonomously controlling actuators of the vehicle to direct the vehicle toward/along the path selected at 1124, which may include overriding actual actuator inputs (e.g., from a driver of the vehicle)).
As per claim 18, Cormack further discloses the limitations:
wherein the control candidates are compared to the control constraints to determine control candidates that adhere to the control constraints (see at least Cormack, [0183] disclosing driving the input to driving policy module 803 is a sensed state, and the output is a set of desires (optionally, together with a set of card constraints) that divide a trajectory as a solution of an optimization problem),
wherein at least one control candidate that adheres to the control constraints is utilized by the controller to output autonomous control parameters that are executed to operably control the ego vehicle to smoothly change lanes to the target lane to promote the cooperation-aware lane change control in the dense traffic (see at least Cormack, [0185] disclosing there may also be a desire to navigate smoothly).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M. BRADY III whose telephone number is (571)272-7458. The examiner can normally be reached Monday - Friday 8:00 am - 5;30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313) 446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


PATRICK M. BRADY III
Examiner
Art Unit 3666



/PATRICK M BRADY/Examiner, Art Unit 3666       

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666